Citation Nr: 0921938	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-02 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Appellant is the surviving spouse of the Veteran.  The 
Veteran had active service from February 1951 to February 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia.

The Appellant requested a hearing before the Board.  The 
requested hearing was conducted in February 2009 by the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The Appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  The Appellant asserts 
that the Veteran's various medical problems, including 
Diabetes Type 2, weakened the Veteran so he was unable to 
have surgery for his esophageal cancer, which was the cause 
of death.  

The Board finds that further development is necessary before 
the claim can be adjudicated.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
that when adjudicating a claim for Dependency Indemnity 
Compensation (DIC), which includes a claim of service 
connection for the cause of the Veteran's death, VA must 
perform a different analysis depending upon whether a Veteran 
was service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, the Veteran was not yet service-connected for any 
disabilities at the time of his death.  While the August 2004 
notice letter generally addresses what is required to 
establish service connection for cause of death, there has 
been no notice that the Veteran was not yet service connected 
for a disability or a discussion of the specific evidence and 
information required to establish the Appellant's claim.  The 
Veterans Court held in Hupp that the section 5103(a) notice 
letter should be "tailored."  Id.  Based on the Board's 
review of the claim and the August 2004 notice provided to 
the Appellant, pursuant to the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008) (VCAA), the Board finds that it is required to 
remand this case so that the Appellant can be provided with a 
new VCAA notice letter that more fully complies with the 
Court's holding in Hupp.

Furthermore, it appears as though multiple medical treatment 
records are not associated with the file.  During the hearing 
in February 2009, the Appellant indicated the Veteran was 
treated at numerous military hospitals and private medical 
doctors.  Some records identified are located in the file, 
but it is uncertain whether complete records have been 
obtained.  Records indicate that a request from the RO was 
sent to some of the reported military medical facilities 
after the February 2009 hearing, including a notation that if 
no responses were received the RO would try contacting the 
hospitals.  There is no indication in the file that a 
negative response was received or that the RO attempted to 
further contact any of the medical centers.  38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Attempts must also be made to obtain the full private medical 
records.

Additionally, DIC benefits are payable to the surviving 
spouse of a Veteran if the Veteran died from a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 
(2008).  In order to establish service connection for the 
cause of a Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312(a).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  See 38 C.F.R. § 3.312.  
The debilitating effects of a service-connected disability 
must have made the Veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

The Veteran died in June 2004 and the death certificate shows 
that the Veteran's death was caused by esophageal cancer, 
with no listed contributing causes.  The Appellant contends 
that the Veteran's Diabetes Type 2 contributed to the 
Veteran's weakened state, thereby prohibiting him from 
receiving surgery to treat the esophageal cancer.  

38 C.F.R. § 3.307(a) states that a Veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  If a Veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases shall be service-
connected, even if there is no record of such disease during 
service.  38 C.F.R. § 3.307(a).  Esophageal cancer is not one 
of the diseases associated with exposure to Agent Orange; 
however, Diabetes Type 2 is listed as a disease to be 
presumptively service connected based on exposure to Agent 
Orange.  See 38 C.F.R. § 3.309(e).  Medical records indicate 
the Veteran was diagnosed with Diabetes Type 2, and service 
records indicate the Veteran served active duty in the 
Republic of Vietnam from December 1965 to December 1966.  
Service connection is therefore warranted for Diabetes Type 2 
on a presumptive basis, based on the Veteran's exposure to 
Agent Orange.  Therefore, the question is whether the 
Veteran's Diabetes Type 2 contributed to his death.

The Veteran's private physician reported in a statement from 
May 2005 that the Veteran died from esophageal cancer, and 
stated that although this was cited as the cause of death, 
the Veteran had other medical problems, which likely 
contributed to his demise.  The physician noted that the 
other medical problems were severe cardiovascular problems, 
including non-ischemic cardiomyopathy with left ventricular 
dysfunction, congestive heart failure, ventricular 
tachycardia that required an implantable defibrillator, 
atrial fibrillation that required a pacemaker, Type 2 
diabetes, and diabetic neuropathy.  The physician also stated 
that the Veteran was so weak and debilitated from his 
multiple medical problems that he was not considered a 
candidate for treatment of his cancer, which would have 
entailed surgical removal along with possible chemotherapy 
and radiation therapy.  The physician concluded by stating 
the cancer naturally progressed, and the Veteran passed away.

A remand is required to obtain a VA medical opinion to 
determine whether the Veteran's Diabetes Type 2 was a 
contributory cause of death.  


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Appellant with a new 
VCAA notice letter, conforming to Hupp, 
noting (1) a statement of indicating 
that the Veteran was not service-
connected for any disability at the 
time of his death, and (2) an 
explanation of the evidence and 
information required to substantiate 
the DIC claim based on the conditions 
not yet service connected.  

2.  Ask the Appellant to provide names 
and addresses (if required) of private 
physicians, and obtain and associate 
with the claims folder all appropriate 
medical contemporaneous treatment 
records.  Specifically include Dr. 
Schwartz, Dr. Copeland, Dr. Brown, and 
Dr. Tanney.  If no records are located, 
a negative response is necessary and 
must be incorporated into the file.

3.  Take appropriate steps to request 
records from the following military 
hospitals: Kings Bay Naval Base, Moody 
Air Force Base, Andrews Air Force Base, 
Naval Hospital in Jacksonville, 
Florida, Eisenhower Hospital, and Ft. 
Stewart Hospital.  If no records are 
located, a negative response is 
necessary and must be incorporated into 
the file.

4.  Arrange for the Veteran's claims 
folder to be reviewed by an appropriate 
VA examiner.  After his or her review, 
the examiner must opine as to whether 
it is at least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's Diabetes Type 2, caused or 
contributed substantially or materially 
to cause the death of the Veteran. 

The examiner is also asked to 
specifically offer comments and an 
opinion on Dr. Brown's statement that 
the Veteran's Diabetes Type 2 
significantly weakened the Veteran and 
prevented him from receiving treatment 
for his cancer.

The rationale for any opinion expressed 
should be provided in a legible report.

5.  Thereafter, the Appellant's claim 
should be readjudicated.  If the 
benefit sought remains denied, the 
Appellant should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).




